                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

CHARLES VINSANT, Individually
and on Behalf of All Others Similarly
Situated, et al.                                                                       PLAINTIFFS

v.                                       No. 2:18-CV-2056

MYEXPERIAN, INC.                                                                      DEFENDANT

                                              ORDER

       Before the Court is a second joint motion (Doc. 68) to approve the parties’ settlement

agreement and dismiss Plaintiffs’ claims under the Fair Labor Standards Act (“FLSA”) and

Arkansas Minimum Wage Act. The parties filed a modified proposed agreement as an exhibit to

the motion. A district court may only approve a settlement agreement and enter a stipulated

judgment that includes a waiver of FLSA claims after it determines that the litigation involves a

bona fide dispute and that the proposed settlement is fair and equitable to all parties. Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350, 1353 n.8 (11th Cir. 1982). Having already found that

a bona fide dispute exists, the Court now finds that the agreement is fair and equitable to Plaintiffs.

The parties have agreed on the amount of attorney’s fees to be awarded to Plaintiffs, which is not

subject to judicial review. See Barbee v. Big River Steel, LLC, No. 18-2255, 2019 WL 2527594,

at *2 (8th Cir. June 20, 2019). The proposed agreement is approved in its entirety and the Court

will retain jurisdiction to enforce the terms of the agreement.

       IT IS THEREFORE ORDERED that the second joint motion to dismiss and approve

settlement agreement (Doc. 68) is GRANTED and this case is DISMISSED WITH PREJUDICE.




                                                  1
IT IS SO ORDERED this 8th day of July, 2019.


                                               /s/P. K. Holmes, III
                                               P.K. HOLMES, III
                                               U.S. DISTRICT JUDGE




                                     2
